In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Jones, J.), dated May 14, 1990, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The holding of Santangello v State of New York (71 NY2d 393) does not preclude the plaintiffs from recovering damages in this matter (see, Boglioli v Fletcher, 170 AD2d 425), since the plaintiff police officer’s services were sufficiently separate and apart from the alleged negligent acts which caused his injuries. Harwood, J. P., Eiber, Ritter and Copertino, JJ., concur.